Appeal by defendant from a judg*763ment of the Supreme Court, Westchester County (Rubin, J.), rendered May 28, 1981, convicting him of sodomy in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We find that defendant’s contention that his plea should be vacated because he was improperly found to be competent to stand trial after a hearing on his CPL 730.10 (1) motion is without merit (see, People v Francabandera, 33 NY2d 429).
In addition, we conclude that the imposed sentence of 8 to 16 years’ imprisonment was not improper or an abuse of discretion nor is there any basis for us to exercise our discretion by reducing the imposed sentence (see, People v Süitte, 90 AD2d 80). Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.